DETAILED ACTION

This is in reply to an amendment filed on 11/03/2020. Status of claims are: 

Claims 1-4, 7-8, 10-15, and 18-19, and 21-26 are pending in this Office Action.
Claims 1, 11, and 13 are amended.
Claims 24-26 are new.
No Terminal Disclaimer has been filed.  Double Patenting rejection is maintained. 


Response to Arguments
 2.  	Applicant’s arguments filed in the amendment dated 11/03/2020, have all been fully considered but they are not persuasive. The reasons are set forth below.

Applicant argues, mid page 2 of arguments:
The combination of Diener and Lee does not discuss many of the elements of claim 1. For example, claim 1 recites, determining that a first average, of the plurality of metrics, associated with a first timeframe and a second average, of the plurality of metrics, associated with a second timeframe differ by at least a threshold amount, wherein the first timeframe is different than the second timeframe and adjusting by a wireless access point, and based on the determining, an operating parameter of the wireless access point. 

Examiner response:
 	Examiner respectfully disagrees with Applicant’s interpretation of Diener and Lee.  For instance,  Fig. 4A and Fig. 4B of Lee teaches about associating and/or switching from one AP to another AP considering a period of time (P1) and not just a specific time-points (t1, t2, t3, t7, etc) of a period of time (P1).  This is what Examiner would like Applicant to consider.

Fig. 4A and para[0051]-[0059] teaches and shows two duration of times namely P1 ( P1 and/or P2) consisting of multiple time-points (T1, T2, T3, etc).  The second P1 (or alternatively e.g., P2) is after P1.    The “average RSSI values” for P1, is determined for T0 - T3 (t.sub.3), and the “average RSSI values” for P2 are determined for T4 - T7 (t.sub.7) and a difference is determined and compared. This is done for both AP1 and AP2.  If the difference of average values for T0-T3 and T4-T7 are greater than by a difference threshold value, then any-time after T7, AP association is switched.  P1 is prior to P2 (or second P1 that consists of T4-T7). So , Lee teaches two different averages determined at two different time periods, that each consists of multiple time-points, which is consistent with the applied claim language of “a comparison of two different averages at two different times”

In addition, Lee in para[0051]-[0059] teaches “average” is an average of multiple values of RSSI for a selected time period (P1).  This period of time (P1), as shown in Fig. 4B, consists of multiple time-points, such as t1, t2,t3, t7,  etc.  During this period of time (P1),  a difference in RSSI values at different times points (t1, t2, t3, t7, etc) can be determined, and accordingly, a conclusion can be made, if the RSSI difference is increasing or decreasing during the time period P1. See para[0040] for “difference value” being set to 5 dB (i.e., a threshold).  

 Therefore, it is further understood that a difference of average RSSI values at different time-points (t3, t7, etc.) of different time periods are compared to determine if such difference (e.g., average difference) is increasing or decreasing over different period of times that consists of different time-points.  As such, the device (i.e., access point) can determine the “moving average” (e.g., first average, second average) of a first RSSI value (e.g., a plurality of metrics) at t3 and t7 (e.g., different time-points) and find the difference between t3 and t7, which is consistent with Applicant’s applied claim language of “a difference between a first average, of the plurality of metrics, associated with a first timeframe and a second average, of the plurality of metrics, associated with a second timeframe, differs by at least a threshold amount, wherein the first timeframe and the second timeframe comprise different timeframes of a sequence of time frames.”

Applicant’s all other arguments filed in the amendment dated 03/25/2020, are based on above’ s already answered argument.


Double Patenting
3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4. 	Claims 2, 3, 7, 11, 14, and 15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 3, 7, 19, 17, and 15 of copending Application No. 14789381 as shown in table below. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Instant Application No.: 14789358
US Patent Application No.: 14789381




2. The method of claim 1, wherein: selecting the value for the operating parameter comprises selecting at least one of a radio frequency band, a channel within the radio frequency band, a wireless networking standard for the wireless access point, or a transmit power. 

3. The method of claim 1, the method of claim 1, further comprising:
storing the plurality of metrics in a history of channel metric measurements, wherein the first timeframe and the second timeframe are consecutive timeframes.
3. The method of claim 1, further comprising: determining, at the first wireless access point, a correlation between the metric and a timeframe based on the history of utilization metric measurements and the utilization information received.
7. The method of claim 1, further comprising: 
storing information indicating a usage level of a first channel for different times of day.


7. The method of claim 1, wherein: a utilization metric measurement of the one or more utilization metric measurements comprises an indication of a channel of a radio frequency band utilized by the first wireless access point during the measuring of the metric.
11. The method of claim 1, wherein: 

The plurality of metric comprises one or more of: a measurement of traffic on each channel of the plurality of channels of the radio frequency band, a total quantity of wireless access points utilizing each channel of the 



adjusting the operating parameter comprises adjusting one or more of the radio frequency band, a channel within the radio frequency band, a wireless networking standard for the wireless access point, or a transmit power.

17. The method of claim 16, wherein: selecting the value for the operating parameter comprises selecting at least one of a radio frequency band, a channel within the radio frequency band, a wireless networking standard for the first wireless access point, or a transmit power.
15. The method of claim 13, further comprising: 
sending, to a connected device, an indication of an adjustment to the operating parameter.






15. The method of claim 11, further comprising: receiving, at first wireless access point, status information associated with a system configured to operate at a location at which the wireless access point is deployed, and 
selecting the value for the operating parameter comprises selecting the value for the operating parameter based further on the status information received; wherein the system comprises at least one of a security system configured to monitor one or more structures at the location, a lighting control system configured to control lighting of one at the location, and an energy management system configured to measure energy consumption at the location. 






Claim Rejections - 35 USC § 103  
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


6. 	Claims 1-4, 7, 8, 10-12, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20040047324 A1 to Diener et al., (hereinafter Diener) in view of US 20160183181 A1 to Lee et al.,(hereinafter Lee).

Regarding claim 1, a method comprising:
receiving a plurality of metrics for a plurality of channels of a radio frequency band, and
 (Diener: See Fig. 41 and para[0099] for measurement engine that collects and aggregates output from the SAGE and accumulates statistics for time intervals of output data, to track, with respect to each of a plurality of frequency bins that span the frequency band, average power, maximum power, as well as other statistics described hereinafter .  It also accumulates pulse event data that includes data for power level, center frequency, bandwidth, start time, duration, and termination time.  )

adjusting, by a wireless access point, and based on determining, an operating parameter of the wireless access point based on the determining and
 (Diener: See para[0606] for AP can change operation parameters that are adjustable within a particular communication protocol standard, such as IEEE 802.11 standard. See para[0171], using SAGE spectrum analysis data, an AP selects a new cleaner channel (i.e., channel 2, 3, etc.).  See para[0021] for,  base station device (i.e., AP) can react to changing conditions (i.e., reacts after) and adjust accordingly when it communicates with client stations.)

sending wireless communications using the adjusted operating parameter.
(Diener: See para[0506] for AP transmitting on a new and clear channel.)

Although Diener teaches a spectrum sensor (or cognitively-enabled AP) that generates spectrum activity information, such as 802.11 network statistics, and provides that information to network management, which then finds and selects another channel in the frequency band for usage (Diener: See para[0506]), as well as determining the difference of average power at a particular time, being higher or equal to zero (i.e., a threshold) (Diener: see para[0083-[0085), however, it does not seem to explicitly disclose:

determining that a first average, of the plurality of metrics, associated with a first timeframe and a second average, of the plurality of metrics, associated with a second timeframe differ by at least  a threshold amount wherein the first timeframe is different from the second timeframe.

However, in a similar field, Lee teaches:
determining that a first average, of the plurality of metrics, associated with a first timeframe and a second average, of the plurality of metrics, associated with a second timeframe differ by at least a threshold amount wherein the first timeframe is different from the second timeframe.
( Lee : See Fig. 4A & 4B for different time-points T1, T2, T3, T7 etc. associated with a time period (P1), and para[0051]-[0054] that teaches “average” is an average of multiple values of RSSI for a selected time period (P1).  This period of time (P1), as shown in Fig. 4B, consists of multiple time-points, such as t1, t2,t3, t7,  etc.  During this period of time (P1),  a difference in RSSI values at different times points (t1, t2, t3, t7, etc) can be determined, and accordingly concludes if “RSSI difference” is increasing or decreasing during the time period P1.   In addition, it can also find and determine if the difference or “moving average” (e.g., first average, second average) of a first RSSI value (e.g., a plurality of metrics) at t3 and t7 (e.g., different time-points).  

	Diener teaches a spectrum sensor (or cognitively-enabled AP) that generates spectrum activity information, such as 802.11 network statistics, and provides that that information to network management that finds another channel in the frequency band for usage. (Diener: See para[0506])

 	Lee teaches the technique of switching a station’s association from a first AP to a second AP based in part on whether the average RSSI values of the first AP are greater than the average RSSI values of the second AP by more than a difference value at a specific time. (Butchko: See para[0061])

	It would have been obvious to one of ordinary skill in the art, at the time of invention, to have included a wireless device or station, as taught by Lee, with the teachings of Diener, in order to benefit from having a station that can determine to switch its association from a first AP to a second AP based on whether the average RSSI values of the first AP are greater than the (Lee: See Fig. 4A and para[0039]-[0041])

Regarding claim 2, the method of claim 1, wherein:
adjusting the operating parameter comprises adjusting one or more of the radio frequency band, a channel within the radio frequency band, a wireless networking standard for the wireless access point, or a transmit power.
(Diener: See para[0171],  by using SAGE spectrum analysis data, an AP may be controlled to select a new cleaner channel (i.e., channel 2, 3, etc.).  See para[0021] for,  base station device (i.e., AP) can react to changing conditions and adjust accordingly when it communicates with client stations.  See also, para[0606] for changes in operational parameters made by the AP, can be with respect to parameters within a particular communication protocol standard, or parameters outside of the standard.  For example, AP can dynamically change “error correction codes”, when transmitting to a client station according to the radio frequency that the client station is experiencing.)

Regarding claim 3, the method of claim 1, further comprising:
storing the plurality of metrics in a history of channel metric measurements,
(Diener: Para[0101] teaches a classification database that is updated and it includes various items such as center frequency, bandwidth, etc.  As such, it is understood that channel measurements, or the plurality of metrics, can be stored.)

wherein the first timeframe and the second timeframe are consecutive timeframes.
(Lee: See Fig. 4A & 4B for consecutive timeframes)

Diener teaches a spectrum sensor (or cognitively-enabled AP) that generates spectrum activity information, such as 802.11 network statistics, and provides that that information to network management that finds another channel in the frequency band for usage. (Diener: See para[0506])

 	Lee teaches the technique of switching a station’s association from a first AP to a second AP based in part on whether the average RSSI values of the first AP are greater than the average RSSI values of the second AP by more than a difference value at a specific time. (Butchko: See para[0061])

	It would have been obvious to one of ordinary skill in the art, at the time of invention, to have included a wireless device or station, as taught by Lee, with the teachings of Diener, in order to benefit from having a station that can determine to switch its association from a first AP to a second AP based on whether the average RSSI values of the first AP are greater than the average RSSI values of the second AP by more than a difference value being set to 5 dB (i.e., a threshold). (Lee: See Fig. 4A and para[0039]-[0041])

Regarding claim 4, the method of claim 1, further comprising:


 (Diener: See para[0601] for operational parameters pertaining to radio transmissions from the AP are modified, if necessary, and para[0604] for client stations being able to switch to a different channel/AP or switch the AP to a different channel that affects all associated cline station of that AP.  As such, it is understood that the operating parameters of the wireless access point can be modified at any time (i.e., prior to, at a start of, or during the subsequent timeframe) and that a client device connected to AP can have its channels switched to another channel based on a determination of, for example, interference, etc.). 


Regarding claim 7,  the method of claim 1, further comprising:
storing information indicating a usage level of a first channel for different times of day
 (Diener: See Fig. 18 and 19 for a correlation between “Bluetooth” turn on and off times, and the date and times that is recorded and displayed as part of “event log” information reported by real-time spectrum analysis component (SAGE)). 

Regarding claim 8, the method of claim 1, wherein:
Receiving the plurality of metrics comprises receiving the plurality of metrics at periodic intervals.
(Diener: See Fig. 4, #1050(1), and para[0061]-[0062],  shows a spectrum sensor that periodically or on demand, provides spectrum activity information which includes time-based activity in a frequency band (i.e., channel))

Regarding claim 10, the method of claim 1, wherein:
Receiving the plurality of metrics comprises receiving a metric for each channel of each radio frequency band the wireless access point is configured to utilize.
(Diener: See para[0061] for spectrum sampling may involve sampling radio frequency energy in the entire frequency band, for a time period, or scanning sub-bands of the frequency band either on demand or periodically.)

Regarding claim 11, the method of claim 1, wherein:
The plurality of metric comprises one or more of: a measurement of traffic on each channel of the plurality of channels of the radio frequency band, a total quantity of wireless access points utilizing each channel of the plurality of channels of the radio frequency band, a bandwidth utilization of each channel of the plurality of channels of the radio frequency band, or a transmit opportunity on each channel of the plurality of channels of the radio frequency band.
(Diener: See para[0061] for spectrum sampling may involve sampling radio frequency energy in the entire frequency band, for a time period, or scanning sub-bands of the frequency band either on demand or periodically.  See also, Fig 41, including different bins that span the bandwidth of frequency band of interest.)

Regarding claim 12, the method of claim 1, further comprising:

(Diener: See Fig. 4, #1050(1), and para[0061]-[0062],  shows a spectrum sensor that periodically or on demand, provides spectrum activity information, which includes time-based activity in a frequency band (i.e., channel), and provides a report to network management application that manages wired or wireless networks in an enterprise.  This reported activity is referred to as spectrum sampling.  See also Fig. 41 for an exemplary spectrum utilization map (SUM) built based on spectrum analysis and other information obtained from a device.)

Regarding claim 21, the method of claim 1, further comprising:
disabling based on a connected device receiving streaming traffic via an operating channel.
(Diener: See para[0021] for, base station device (i.e., AP) can react to changing conditions and adjust accordingly when it communicates with client stations (i.e., disabling adjustments if receiving streaming traffic via channel).  See also, para[0606] for changes in operational parameters made by the AP, can be with respect to parameters within a particular communication protocol standard, or parameters outside of the standard.  For example, AP can dynamically change “error correction codes”, when transmitting to a client station according to the radio frequency that the client station is experiencing.)

Regarding claim 22, the method of claim 1, wherein the operating parameter comprises an operating channel and the method further comprises:


(Diener: Para[0101] teaches a classification database that is updated and it includes various items such as center frequency, bandwidth, etc.  As such, it is understood that channel measurement values, or the plurality of other metrics, can be stored and hence have historical metric value.)

Regarding claim  23, the method of claim 13, further comprising:
disabling based on a connected device streaming video content via an operating channel of the plurality of channels.
(Diener: See para[0021] for, base station device (i.e., AP) can react to changing conditions and adjust accordingly when it communicates with client stations (i.e., disabling adjustments if receiving streaming traffic via channel).  See also, para[0606] for changes in operational parameters made by the AP, can be with respect to parameters within a particular communication protocol standard, or parameters outside of the standard.  For example, AP can dynamically change “error correction codes”, when transmitting to a client station according to the radio frequency that the client station is experiencing.)

Regarding claim 24, the method of claim 1, wherein the first average comprises an average of a subset of the plurality of metrics, associated with a first timeframe; and the second average comprises an average of the subset of the plurality of metrics, associated with a second timeframe.
( Lee : See Fig. 4A & 4B for different time-points T1, T2, T3, T7 etc. associated with a time period (P1), and para[0051]-[0054] that teaches “average” is an average of multiple values of RSSI for a selected time period (P1).  This period of time (P1), as shown in Fig. 4B, consists of multiple time-points, such as t1, t2,t3, t7,  etc.  During this period of time (P1),  a difference in RSSI values at different times points (t1, t2, t3, t7, etc) can be determined, and accordingly concludes if “RSSI difference” is increasing or decreasing during the time period P1.   In addition, it can also find and determine if the difference or “moving average” (e.g., first average, second average) of a first RSSI value (e.g., a plurality of metrics) at t3 and t7 (e.g., different time-points).  

	Diener teaches a spectrum sensor (or cognitively-enabled AP) that generates spectrum activity information, such as 802.11 network statistics, and provides that that information to network management that finds another channel in the frequency band for usage. (Diener: See para[0506])

 	Lee teaches the technique of switching a station’s association from a first AP to a second AP based in part on whether the average RSSI values of the first AP are greater than the average RSSI values of the second AP by more than a difference value at a specific time. (Butchko: See para[0061])

	It would have been obvious to one of ordinary skill in the art, at the time of invention, to have included a wireless device or station, as taught by Lee, with the teachings of Diener, in order to benefit from having a station that can determine to switch its association from a first AP (Lee: See Fig. 4A and para[0039]-[0041])





07. 	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20040047324 A1 to Diener et al., (hereinafter Diener) in view of US 6522881 B1 to Feder et al., (hereinafter Feder).

Regarding claim 18, a method comprising:

determining, by a wireless access point, to change an operating parameter of the wireless access point, 
(Diener: See para[0171],  by using SAGE spectrum analysis data, an AP may be controlled to select a new cleaner channel (i.e., channel 2, 3, etc.).  See para[0021] for,  base station device (i.e., AP) can react to changing conditions (i.e., reacts after) and adjust accordingly when it communicates with client stations.  See also, para[0606] for changes in operational parameters made by the AP, can be with respect to parameters within a particular communication protocol standard, or parameters outside of the standard.  For example, AP can dynamically change “error correction codes”, when transmitting to a client station according to the radio frequency that the client station is experiencing.)

and delaying, based on a type of a traffic that the wireless access point is handling, the change of the operating parameter of the wireless access point.
(Diener: See para[0606] for changes in operational parameters made by AP can be with respect to parameters that are within a particular standard such as IEEE 802.11 standard, or parameters that are outside of the standard. See para[0470]-[0473] if Bluetooth is detected, and if Bluetooth is using synchronous (SCO) traffic (i.e., the type of traffic the device is handling), then 802.11 QoS packets will not be transmitted during the SCO periods.  It is understood broadly, that transmissions of 802.11 QoS packets, will be delayed until after Bluetooth transmissions are done, and hence, the change of operating transmission parameters of the device, (e.g., Bluetooth transmissions to 802.11 transmissions), is based on a type of traffic that the device is handling.)

Although Diener teaches a spectrum sensor (or cognitively-enabled AP) that generates spectrum activity information, such as 802.11 network statistics, and provides that that information to network management, which then finds and selects another channel in the frequency band for usage (Diener: See para[0506]), as well as determining the difference of average power at a particular time, being higher or equal to zero (i.e., a threshold) (Diener: see para[0083-[0085), however, it does not seem to explicitly disclose:

However, in a similar field, Feder teaches: 

( Feder : See Col. 7 lines 1-10 for AP that exceeds a load level is not selected but the AP with the lowest load level is selected  The “load level” can be represented by any number o e measurements.  For example, the average data throughput per user, or other measurements such as average number of bits being transmitted, and/or data buffer conditions, or any other number of measurements.  It is understood that selection of an AP can be done based on a “load level” that can be defined based on a variety of conditions, such as but not limited to, data throughput per user. ) 

	Diener teaches a spectrum sensor (or cognitively-enabled AP) that generates spectrum activity information, such as 802.11 network statistics, and provides that that information to network management that finds another channel in the frequency band for usage. (Diener: See para[0506])

 	Feder teaches the technique of AP selection based on both link quality metrics (e.g., RSSI) and load levels that are represented by “average data throughput” per user, multipled by the number of users of AP. (Feder: See Col. 6 lines 62-67, Col. 7 lines 1-8.  See also Col. 6 lines 40-42 for link quality metric being RSSI value)

	It would have been obvious to one of ordinary skill in the art, at the time of invention, to have AP select based on both link quality and load levels, as taught by Feder, with the system  of Diener, in order to benefit from having the ability to select an AP based on the communication (Feder: See Col. 6 lines 62-67, Col. 7 lines 1-8.  See also Col. 6 lines 40-42 for link quality metric being RSSI value)

Regarding claim 19, the method of claim 18, further comprising: changing the operating parameter after the wireless access point has finished handling the type of traffic.
 (Diener: See para[0606] for changes in operational parameters made by AP can be with respect to parameters that are within a particular standard such as IEEE 802.11 standard, or parameters that are outside of the standard. See para[0470]-[0473] if Bluetooth is detected, and if Bluetooth is using synchronous (SCO) traffic (i.e., the type of traffic), then 802.11 QoS packets will not be transmitted during the SCO periods.  It is understood broadly, that changing to 802.11 QoS packet transmissions, will be delayed until after Bluetooth transmissions are done, and hence, the change of operating transmission parameters of the device, (e.g., Bluetooth transmissions to 802.11 transmissions), is based on a type of traffic that the device is handling.)


08. 	Claims 13-15, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20040047324 A1 to Diener et al., (hereinafter Diener) in view of US 20160183181 A1 to Lee et al., (hereinafter Lee), and in further view of US 6522881 B1 to Feder et al., (hereinafter Feder).

Regarding claim 13, a method comprising:
receiving a plurality of metrics for a plurality of channels of a radio frequency band; and 
(Diener: See Fig. 41 and para[0099] for measurement engine that collects and aggregates output from the SAGE and accumulates statistics for time intervals of output data, to track, with respect to each of a plurality of frequency bins that span the frequency band, average power, maximum power, as well as other statistics described hereinafter .  It also accumulates pulse event data that includes data for power level, center frequency, bandwidth, start time, duration, and termination time.  )

adjusting, by a wireless access point an operating parameter of the wireless access point, after determining that
(Diener: See para[0171],  by using SAGE spectrum analysis data, an AP may be controlled to select a new cleaner channel (i.e., channel 2, 3, etc.).  See para[0021] for,  base station device (i.e., AP) can react to changing conditions and adjust accordingly when it communicates with client stations.  See also, para[0606] for changes in operational parameters made by the AP, can be with respect to parameters within a particular communication protocol standard, or parameters outside of the standard.  For example, AP can dynamically change “error correction codes”, when transmitting to a client station according to the radio frequency that the client station is experiencing.)

Although Diener teaches a spectrum sensor (or cognitively-enabled AP) that generates spectrum activity information, such as 802.11 network statistics, and provides that that information to network management, which then finds and selects another channel in the frequency band for usage (Diener: See para[0506]), as well as determining the difference of average power at a (Diener: see para[0083-[0085), however, it does not seem to explicitly disclose:

determining that an average of the plurality of metrics has changed by at least a threshold amount between timeframes. 

However, in a similar field, Lee teaches:

determining that an average of the plurality of metrics has changed by at least a threshold amount 
( Lee : See Fig. 4A & 4B for different time-points T1, T2, T3, T7 etc. associated with a time period (P1), and para[0051]-[0054] that teaches “average” is an average of multiple values of RSSI for a selected time period (P1).  This period of time (P1), as shown in Fig. 4B, consists of multiple time-points, such as t1, t2,t3, t7,  etc.  During this period of time (P1),  a difference in RSSI values at different times points (t1, t2, t3, t7, etc) can be determined, and accordingly concludes if “RSSI difference” is increasing or decreasing during the time period P1.   In addition, it can also find and determine if the difference or “moving average” (e.g., first average, second average) of a first RSSI value (e.g., a plurality of metrics) at t3 and t7 (e.g., different time-points).  


 	Lee teaches the technique of switching a station’s association from a first AP to a second AP based in part on whether the average RSSI values of the first AP are greater than the average (Butchko: See para[0061])

	It would have been obvious to one of ordinary skill in the art, at the time of invention, to have included a wireless device or station, as taught by Lee, with the teachings of Diener, in order to benefit from having a station that can determine to switch its association from a first AP to a second AP based on whether the average RSSI values of the first AP are greater than the average RSSI values of the second AP by more than a difference value being set to 5 dB (i.e., a threshold). (Lee: See Fig. 4A and para[0039]-[0041])

Diener in view of Lee do not seem to explicitly disclose based on a pattern of usage, something is to be changed or modified or adjusted as understood in:
 based on the pattern of usage,

However, in a similar field, Feder teaches that an AP can be selected based on both link quality metrics (e.g., RSSI) and load levels that are less than a threshold value, wherein the load level can be represented by “average data throughput” per user, multiplied by the number of users. (Feder: See Col. 6 lines 62-67, Col. 7 lines 1-8.  See also Col. 6 lines 40-42 for link quality metric being RSSI value)

Diener teaches a spectrum sensor (or cognitively-enabled AP) that generates spectrum activity information, such as 802.11 network statistics, and provides that that information to network (Diener: See para[0506])

Lee teaches the technique of switching a station’s association from a first AP to a second AP based in part on whether the average RSSI values of the first AP are greater than the average RSSI values of the second AP by more than a difference value at a specific time. (Butchko: See para[0061])

Feder teaches the technique of AP selection based on both link quality metrics (e.g., RSSI) and load levels that are represented by “average data throughput” per user, multipled by the number of users of AP. (Feder: See Col. 6 lines 62-67, Col. 7 lines 1-8.  See also Col. 6 lines 40-42 for link quality metric being RSSI value)


	It would have been obvious to one of ordinary skill in the art, at the time of invention, to have AP select based on both link quality and load levels, as taught by Feder, with the system  of Diener in view of Lee, in order to benefit from having the ability to select an AP based on the communication link quality metric and load levels where the load levels are represented by “average data throughput” per user, multiplied by the number of users of AP.  (Feder: See Col. 6 lines 62-67, Col. 7 lines 1-8.  See also Col. 6 lines 40-42 for link quality metric being RSSI value)


Regarding claim 14, the method of claim 13, wherein:
adjusting the operating parameter comprises adjusting one or more of: the radio frequency band, a channel within the radio frequency band, a wireless networking standard for the wireless access point, or a transmit power.
(Diener: See para[0171],  by using SAGE spectrum analysis data, an AP may be controlled to select a new cleaner channel (i.e., channel 2, 3, etc.).  See para[0021] for,  base station device (i.e., AP) can react to changing conditions and adjust accordingly when it communicates with client stations.  See also, para[0606] for changes in operational parameters made by the AP, can be with respect to parameters within a particular communication protocol standard, or parameters outside of the standard.  For example, AP can dynamically change “error correction codes”, when transmitting to a client station according to the radio frequency that the client station is experiencing.)

Regarding claim 15, the method of claim 13, further comprising:
Sending, to a connected device, an indication of an adjustment to the operating parameter
each of the plurality of metrics is associated with a location; 
(Diener: See para[0065], for alert can be generated (e.g., an indication of an adjustment to the operating parameter )  to advise a user to make adjustments to a device or network of devices in the frequency band. )

Regarding claim 25, the method of claim 13, wherein adjusting the operating parameter of the wireless access point is based on determining that the average of the plurality of metrics has changed by at least the threshold amount between timeframes.
( Lee : See Fig. 4A & 4B for different time-points T1, T2, T3, T7 etc. associated with a time period (P1), and para[0051]-[0054] that teaches “average” is an average of multiple values of RSSI for a selected time period (P1).  This period of time (P1), as shown in Fig. 4B, consists of multiple time-points, such as t1, t2,t3, t7,  etc.  During this period of time (P1),  a difference in RSSI values at different times points (t1, t2, t3, t7, etc) can be determined, and accordingly concludes if “RSSI difference” is increasing or decreasing during the time period P1.   In addition, it can also find and determine if the difference or “moving average” (e.g., first average, second average) of a first RSSI value (e.g., a plurality of metrics) at t3 and t7 (e.g., different time-points).  


Diener teaches a spectrum sensor (or cognitively-enabled AP) that generates spectrum activity information, such as 802.11 network statistics, and provides that that information to network management that finds another channel in the frequency band for usage. (Diener: See para[0506])

Lee teaches the technique of switching a station’s association from a first AP to a second AP based in part on whether the average RSSI values of the first AP are greater than the average RSSI values of the second AP by more than a difference value at a specific time. (Butchko: See para[0061])

Feder teaches the technique of AP selection based on both link quality metrics (e.g., RSSI) and load levels that are represented by “average data throughput” per user, multipled by the number (Feder: See Col. 6 lines 62-67, Col. 7 lines 1-8.  See also Col. 6 lines 40-42 for link quality metric being RSSI value)

	It would have been obvious to one of ordinary skill in the art, at the time of invention, to have AP select based on both link quality and load levels, as taught by Feder, with the system  of Diener in view of Lee, in order to benefit from having the ability to select an AP based on the communication link quality metric and load levels where the load levels are represented by “average data throughput” per user, multiplied by the number of users of AP.  (Feder: See Col. 6 lines 62-67, Col. 7 lines 1-8.  See also Col. 6 lines 40-42 for link quality metric being RSSI value)

Allowable Subject Matter
09.	  Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
10.   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on 9am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477